DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
The Applicant’s amendment filed on April 13, 2021 was received.  Claims 1-2 were amended.  Claims 22-25 remain withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued October 8, 2020.

Drawings
The drawings were received on April 13, 2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a configuration providing for selection of the pressure and/or the temperature in the deposition chamber in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The claim rejection on claim 13 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because applicants response filed April 5, 2021 highlighted the areas for the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Maeng et al. on claims 1-21 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Pore et al. on claims 1-18 and 21 are withdrawn because independent claim 1 has been amended.
Please consider the following.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng (as previously provided) in view of Kane (US 3,944,684).
In regards to claim 1, Maeng teaches a PE-ALD system (apparatus) comprising:
a deposition chamber having an interior isolated from the ambient atmosphere;
a substrate (see 8-inch wafer) within the interior of the deposition chamber, the substrate receives a deposition on a surface of the substrate;
an inlet (see pipes connected to bubblers) into the deposition chamber;
structure (see label of Ar gas) delivers flow from a supply of an inert gas; and 
a supply of organometallic compound (see label of PDMAT bubbler)
a structure (see pipe between PDMAT bubbler and deposition chamber) delivers a flow from the supply of the organometallic compound with the inert gas as a carrier gas to the inlet of the deposition chamber (fig. 1).
Maeng does not explicitly teach the organometallic compound is an organotin compound, to provide for formation of an organotin layer on the substrate surface within the deposition chamber, the organotin compound comprising a hydrolysable or oxidizable ligand and a metal-carbon bond suitable for the formation of an organotin oxide hydroxide layer.
However, Kane teaches an organotin compound (12) is contained in closed container (10, supply of organotin compound) (fig. 1; col. 2, lines 45-60, col. 4, lines 28-35).  Kane teaches an inlet tube (14) supplies a carrier gas to the closed container, where the carrier gas and the organotin vapor is supplied to a tube-18 (structure to deliver flow) which is connected to a tube-
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the organotin compound in the closed container of Kane onto the supply of organometallic compound of Maeng because Kane teaches it will provide for a thin deposition of a film comprising tin oxide at lower temperatures (col. 2, lines 3-20, col. 6, lines 24-30).
With regards to provide for formation of an organotin layer on the substrate surface within the deposition chamber, the organotin compound comprising a hydrolysable or oxidizable ligand and a metal-carbon bond suitable for the formation of an organotin oxide hydroxide layer, the recitation does not further limit the claimed apparatus and appears to be a result of the intended use of apparatus.  In apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP2111.02/2114).
Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
	As Maeng and Kane teach the structural limitations of the claim, one would be capable of providing the claimed compounds for the formation of an organotin layer on the substrate surface within the deposition chamber, the organotin compound comprising a hydrolysable or oxidizable 
In regards to claim 2, Maeng and Kane as discussed above, where Maeng teaches the substrate is a silicon substrate (pg. 2277).
In regards to claims 3-4, Maeng and Kane as discussed above, where Maeng teaches the structure (see label of Ar gas) which provides the inert gas of argon, where argon is used as the carrier gas (pg. 2277).
In regards to claims 5 and 14, Maeng and Kane as discussed above, where Maeng teaches the structure which supplies the liquid precursor is a bubbler which bubbles the inert carrier gas through the liquid PDMAT to supply the vapor to the chamber (fig. 1) and Kane teaches the organotin compound is contained in closed container which is heated by a boiling water bath (flash evaporator) (fig. 1; col. 4, lines 28-35).
In regards to claims 6-10 and 15-20, Maeng and Kane as discussed above, where Maeng teaches PDMAT bubbler supplies the first vaporized material and a H2O bubbler provides a second vaporized material and a NH3, O2, H2 gas supplies a third flow of material to the chamber (fig. 1) and Kane teaches the organotin compound is supplied to the reaction chamber (fig. 1; col. 4, lines 30-40).
Maeng and Kane do not explicitly teach the flow from the supply of the organotin compound comprises a first precursor vapor comprising a composition represented by the formula as recited and third precursor vapor comprising a composition represented by the formula as recited in the claims and the function of supplying the precursor vapors with the timing as recited in the claim.

Further with regards to operation of supplying the vapor, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  
As Maeng and Kane teach the structural limitations of the claim, one would be capable of using the organotin compound with a formula as recited in the claim, as the material solution and a third precursor vapor as SnL4 as recited in the claim, and with the flow process as recited in the claim. 
In regards to claims 11-12 and 21, Maeng and Kane as discussed above, where Maeng teaches a pressure of the chamber of 0.1 to 10-mtorr and reactor growth temperature of 150-250oC (pg. 2277-2278).
In regards to claim 13, Maeng and Kane as discussed above, where Maeng teaches a selection of the temperature within the deposition chamber (pg. 2278). 

Claims 1-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pore (US 2017/0100742) in view of Kane (US 3,944,684).
In regards to claims 1 and 4, Pore teaches an apparatus (100) comprising:

a substrate (120) within the interior of the deposition chamber which receives a deposition on a surface of the substrate (fig. 2a; para. 46);
an inlet into the deposition chamber is provide at inlet manifold (135) (fig. 2a; para. 47);
an inert gas source (150, structure) delivers flow from a supply of an inert gas such as argon or nitrogen which is well known (fig. 2a; para. 49); and
a first reactant vessel (105, supply) which supplies an organic reactant (110) (fig. 2a, para. 46)
a gas line (130, structure) delivers flow from the first reactant vessel with the inert gas as a carrier gas to the inlet of the deposition chamber (fig. 2a; para. 47).
Pore does not explicitly teaches the organotin compound 
However, Kane teaches an organotin compound (12) is contained in closed container (10, supply of organotin compound) (fig. 1; col. 2, lines 45-60, col. 4, lines 28-35).  Kane teaches an inlet tube (14) supplies a carrier gas to the closed container, where the carrier gas and the organotin vapor is supplied to a tube-18 (structure to deliver flow) which is connected to a tube-22, so that the carrier gas and the organotin vapor is feed into a reaction chamber (26) (fig. 1;  col. 4, lines 28-40).  Kane teaches the carrier gas is an inert gas such as neon, argon, krypton, nitrogen and the like (col. 3, lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the organotin compound in the closed container of Kane onto the first reactant vessel of Pore because Kane teaches it will 
With regards to provide for formation of an organotin layer on the substrate surface within the deposition chamber, the organotin compound comprising a hydrolysable or oxidizable ligand and a metal-carbon bond suitable for the formation of an organotin oxide hydroxide layer, the recitation does not further limit the claimed apparatus and appears to be a result of the intended use of apparatus.  In apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim MPEP2111.02).
Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
	As Pore and Kane teach the structural limitations of the claim, one would be capable of providing the claimed compounds for the formation of an organotin layer on the substrate surface within the deposition chamber, the organotin compound comprising a hydrolysable or oxidizable ligand and a metal-carbon bond suitable for the formation of an organotin oxide hydroxide layer, thus fulfilling the limitations of the claim.
In regards to claim 2, Pore and Kane as discussed above, where Pore teaches the substrate is silicon wafer (para. 17).
In regards to claim 3, Pore and Kane as discussed above, where Pore teaches the inert gas source (150, structure) delivers flow from a supply of an inert gas (fig. 2a; para. 49).
In regards to claims 5 and 14, Pore and Kane as discussed above, where Pore teaches the first reactant vessel (105) vaporizes the first organic reactant (110) (fig. 2a; para. 46) and Kane teaches the organotin compound is contained in closed container which is heated by a boiling water bath (flash evaporator) (fig. 1; col. 4, lines 28-35).
In regards to claims 6-10 and 15-18, Pore and Kane as discussed above, where Pore teaches first reactant vessel vaporizes the first organic reactant and the a second reactant vessel (140) vaporizes a second reactant (145), where the first and second reactant vessels are connected to the inlet manifold of the deposition chamber(fig. 2a; para. 46, 48) and Kane teaches the organotin compound is contained in closed container which is heated by a boiling water bath (flash evaporator) (fig. 1; col. 4, lines 28-35).
Pore and Kane do not explicitly teach the flow from the supply of an organotin compound comprises a first precursor vapor comprising a composition represented by the formula as recited and third precursor vapor comprising a composition represented by the formula as recited in the claims and the function of supplying the precursor vapors with the timing as recited in the claim.
However, the particular type of substrate or processing materials used is a process limitation rather than an apparatus limitation, and the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).
Further with regards to operation of supplying the vapor, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim 
In regards to claims 11-12 and 21, Pore and Kane as discussed above, where Pore teaches a pressure of the chamber of 100-mtorr to 100-torr and a temperature of 100-250oC (para. 43).
In regards to claim 13, Pore and Kane as discussed above, where Pore teaches a control system (125) which controls a vacuum pump (165) to maintain the pressure in the deposition chamber (fig. 2a; para. 50).

Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Applicants argue the examiners use of legal issues.
Applicants argues the use of an organotin compound with the apparatus of Maeng.
Applicants argues the use of an organotin compound would render Maeng unsuitable for its intended purpose of making tantalum based thin films.
Pore being generally more specifically directed to forming organic polymer films. Pore does not mention tin or organotin compounds or any apparatus for use with such compounds to make films.
Pore does not teach the use of an organotin compound, and such processing would render Pore unsuitable for its intended purpose of making organic films.

In response to Applicant’s arguments, please consider the following comments:
The examiner appreciates the time and careful detail provided by the applicants, however, as expressed above, the prior art teaches structural limitations of the claim and applicants response do not highlight how the material provided and the intended function of the claimed apparatus provides a structural distinction over the prior art.
Applicant's argument is not persuasive as the arguments do not highlight how the bubbler of Maeng is not capable of supplying organotin compound.  As expressed above, Maeng teaches the structural elements of the instant claim, where the bubbler of Maeng represents a structural element which capable of supplying an organotin compound.  The organotin compound represents a material in its intended use, where the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP2115).
Applicant's argument with regards to the use of organotin compound to form the intended purpose of making tantalum based thin film, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As expressed above, Maeng teaches the structural elements of the instant claim, where the bubbler of Maeng represents a structural element which capable of supplying an organotin compound.  With regards to rendering Maeng unsuitable for its intended purpose, Maeng is in the field of endeavor .
In response to applicant's argument that Pore is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Pore is in the same in the field of applicant’s endeavor of forming thin film using vapor deposition, which will include CVD and ALD (para. 4, 7), which are comparable to techniques as disclosed in page 25 of applicants specification as originally filed.
In response to applicant's argument that Pore does not teach the use of an organotin compound, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As Pore does not state the first reactant vessel cannot supply or is not capable to supply an organotin compound, Pore does not constitute a teaching away reference as it does not criticize, discredit, or otherwise discourage the solution claimed (MPEP2145.02-X-D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717